Name: Commission Regulation (EC) No 1888/2000 of 6 September 2000 amending Council Regulation (EEC) No 1010/86 laying down general rules for the production refund on certain sugar products used in the chemical industry
 Type: Regulation
 Subject Matter: beverages and sugar;  chemistry;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R1888Commission Regulation (EC) No 1888/2000 of 6 September 2000 amending Council Regulation (EEC) No 1010/86 laying down general rules for the production refund on certain sugar products used in the chemical industry Official Journal L 227 , 07/09/2000 P. 0015 - 0015Commission Regulation (EC) No 1888/2000of 6 September 2000amending Council Regulation (EEC) No 1010/86 laying down general rules for the production refund on certain sugar products used in the chemical industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2),Having regard to Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry(3), as last amended by Commission Regulation (EC) No 2074/98(4), and in particular Article 4a(1a) thereof,Whereas:(1) Regulation (EC) No 2074/98 reduced the standard amount referred to in Article 4a(1a) of Regulation (EEC) No 1010/86 from EUR 8,45 to EUR 6,45 per 100 kilograms of white sugar for a two-year trial period.(2) Experience has shown that the reduction has had a positive impact on the operation of the production refund arrangements. Nevertheless, that impact needs to be studied for a further period before definite conclusions can be drawn. Application of the reduction should therefore be extended for a further nine months until the end of the current quota arrangements in the sugar sector.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1In Article 4a of Regulation (EEC) No 1010/86, paragraph 1b is replaced by the following:"1b. For the period 1 October 1998 to 30 June 2001 the standard amount referred to in paragraph 1 shall be reduced to EUR 6,45 per 100 kilograms of white sugar."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 September 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 94, 9.4.1986, p. 9.(4) OJ L 265, 30.9.1998, p. 8.